Citation Nr: 9913210	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-47 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
additional disability of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of May 1996 from the Boston, Massachusetts, 
Regional Office (RO).  The sole issue on appeal concerns 
entitlement to compensation under 38 U.S.C.A. § 1151 for an 
additional disability of the left hand.


REMAND

The veteran currently contends that as a result of medical 
treatment provided by a VA Medical Center (VAMC) that he has 
incurred an additional disability of his left hand.  He 
states that the failed surgical procedure in March 1994 at 
the West Haven VAMC has aggravated his Dupuytren's 
Contracture of his left hand, and therefore that he is 
entitled to compensation payments under the provisions of 
38 U.S.C.A. § 1151.

Under the law, any veteran who has suffered an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or the 
death of such veteran, then disability or death compensation 
will be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991).  

During the course of the veteran's appeal 38 U.S.C.A.§ 1151 
was amended with regard as to what constitutes a "qualifying 
additional disability."  The amendment serves to further 
restrict the application of 38 U.S.C.A. § 1151 as negligence 
is now a factor be considered and, thus, would be less 
favorable to veteran than the statute prior to the revisions.  
This amendment became effective on October 1, 1997.  The 
Board will base this decision on the law in effect prior to 
October 1997, as this is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In view of 
these facts the Board is of the opinion that additional 
development is warranted.

The veteran provided testimony at a personal hearing before a 
member of the Board in March 1999 and in which he clarified 
his basic contentions for entitlement to compensation as per 
38 U.S.C.A. § 1151.  He testified that prior to any surgical 
procedures, which were performed by VA, that he had total 
flexibility in his left hand.  He further testified that 
after a surgical procedure performed in March "1993" at the 
West Haven VAMC that he incurred an additional disability of 
his left hand, specifically, further bending of the middle 
finger.  The outpatient records from the West Haven VAMC 
indicate that the surgery was performed in March 1994.  The 
complete medical records, to include the operation report and 
discharge summary from the March 1994 hospitalization, have 
not been associated with the claims folder.  The veteran has 
further testified that he received a second failed operation 
in 1995 at the Boston VAMC.  An operation report and 
discharge summary from a September 1995 surgical procedure on 
the veteran's left hand have been associated with the claims 
folder.  The September 1995 reports indicate that the veteran 
had prior surgery on his left hand in March 1993 disability.  
The veteran further indicates that there was a third 
operation on his left hand and which was performed at a VAMC 
in the spring of 1996.  These medical records have not been 
associated with the claims folder.  Accordingly, the Board 
decides this appeal must be remanded in order to ensure that 
all relevant and available VA medical records have been 
obtained.

The Board is also concerned that there are relevant private 
medical records, which have not been associated with the 
claims folder.  The veteran has indicated that his first VA 
surgical procedure on his left hand is responsible for an 
additional disability.  However, the Board notes that a 
December 1992 General Medical Examination report indicates 
that the veteran had already been diagnosed with Dupuytren's 
Contracture of his left hand, that previously he had it 
surgically repaired, and that it had recurred.  Accordingly, 
the Board decides that it should ensure that all relevant 
medical records, both VA and private, have been associated 
with the claims folder.  

Lastly, the Board decides that it would be helpful to obtain 
a physician's opinion in regard to essential factual 
questions connected with the veteran's medical treatment.

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:

1.  The RO should request the veteran to 
confirm the period(s) of treatment by the 
VAMC upon which he is basing his claim.  
The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his left hand disorder 
since his release from active duty to the 
present.  He should be requested to 
identify the dates and locations of all 
surgeries performed on his left hand at 
VA facilities, particularly whether 
surgery was also performed in March 1993 
as well and March 1994.  The RO should 
thereafter obtain all records, which are 
not on file.  The RO should notify the 
veteran that he may submit additional 
evidence, to include medical evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should obtain the original 
medical records, to include progress 
notes, doctor's and nurse's notes, and 
any consultation reports from the VAMC in 
West Haven, Connecticut, covering the 
veteran's March 1994 and/or March 1993 
hospitalization(s), and his 
hospitalization at the VAMC in Jamaica 
Plain in September 1995.  If the original 
medical records are unobtainable then the 
RO should request copies of the medical 
records, which have been certified by the 
appropriate hospital official.  The RO 
should obtain all subsequent treatment 
records, to include the records for his 
third surgery, and the records from the 
Northampton VAMC as indicated by the 
veteran. 

3.  After all requested medical records 
have been associated with the claims 
file, the RO should schedule the veteran 
for a VA examination by a neurologist t 
in order to determine the nature, 
etiology and severity of the left hand 
disorder, to include the Dupuytren's 
contracture.  All tests and studies 
deemed necessary should be conducted.  
The claims folder and a copy of this 
Remand are to be furnished to the 
examiner in conjunction with the 
examination.  The examiner is requested 
to note that these records have been 
reviewed.

Thereafter, it is requested that the 
examiner render an opinion as to whether 
it is at least as likely as not that any 
left hand disorder, to include the 
Dupuytren's contracture, represents 
additional disability which resulted from 
the treatment rendered during the 
veteran's hospitalization at the VAMC in 
West Haven in March 1994 and/or March 
1993, and the VAMC in Jamaica Plain in 
September 1995 which is not coincidental 
to said treatment or the result of 
natural progression of any involved 
disease or disability.  The examiner 
should be informed that negligence is not 
a factor to be considered regarding this 
particular claim.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  

4.  The RO should inform the veteran of 
the consequences of his failure to report 
for the examination pursuant to 38 C.F.R. 
§ 3.655 (1998).

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









